EMPLOYMENT AGREEMENT

        This Agreement is made this 15th day of July, 2004, between CDE Chilean
Mining Corp. (“Company”) and Raymond Threlkeld, (“Employee”).

WITNESSETH:

        In consideration of the mutual promises and covenants herein contained
to be kept and performed by the parties hereto, the parties agree as follows:

1.     Employment. The Company, a wholly owned subsidiary of Coeur d’ Alene
Mines Corporation organized under the laws of Delaware, agrees to, and hereby
does, employ Employee as President-South American Operations, and Employee
accepts such employment, on the terms and conditions of this Agreement.

2.     Term Of Employment. The initial term of employment shall be from July 15,
2004 through the 15th day of July, 2006, unless sooner terminated as herein
provided. It is further agreed that this Agreement automatically renews from
day-to-day so that Company and Employee are at all times bound to this Agreement
for a period of two years, unless either party gives the other party written
notice of intention to terminate this Agreement at the end of two years from the
date of receipt of such notice. It is understood, however, that termination can
occur in accordance with the provisions of paragraph 7 below, notwithstanding
anything to the contrary in this paragraph 2.

3.     Compensation. The Company shall pay to Employee during the duration of
the term of this Agreement as follows:

        (a)        A base salary of $275,000 annually, payable in equal monthly
installments, which may be reviewed annually during any Agreement year, but
which may not be decreased, and any higher salary to become the base salary for
the purposes of this provision, it being understood, however, that failure to
increase the salary shall not be grounds for termination of this Agreement, and
it being further understood that the salary for the month of July 2004 shall be
prorated in accordance with the number of days in that month commencing with
July 15;

1

--------------------------------------------------------------------------------

        (b)        Such other compensation and benefits that may be made
available by the Company in the discretion of the Board of Directors, consisting
of bonuses, short-term and long-term incentive plans, pension plan, retirement
plan, profit sharing plan, stock purchase plan and any other kind or type of
incentive programs approved by the Board. It is understood that Employee shall
be provided U.S. medical and dental insurance coverage and Chilean medical
coverage, as well as a the right to participate in a short term incentive
compensation plan with a target level of 45% resulting in a potential annual
bonus of $123,750, and a long term incentive compensation plan with a target
level of 75% resulting in a potential bonus of $206,250, together with the right
to participate in a 401K Plan under the conditions of the Plan with annual
Defined Contribution as approved by the board of directors each year;

    (c)        Employee will be awarded 83,333 restricted shares of Coeur d’
Alene Mines Corporation, subject to a two year vesting period, to the end that
ownership of 50% of the shares will vest on March 11, 2005, and 50% will vest on
March 11, 2006, provided that this Agreement is not terminated for any reason
prior to the vesting of shares on either date, and if it is, such shares will
not vest after termination;

        (d)        A signing bonus in the amount of $50,000 will be paid to
Employee upon reporting to work;

        (e)        It is understood that so long as this Agreement is not
terminated for any reason, a housing allowance in the amount of $5,000 per month
of employment will be paid to Employee, and two round-trip airline tickets for
Employee and his spouse will be paid each year, together with provision of a
Company vehicle in the $50,000 price range; and

        (f)        Upon termination of this Agreement for any reason, Company
will pay for repatriation.

4.     Duties. Employee, during the term of this Agreement, shall perform the
duties usually and customarily associated with the office specified in paragraph
(1) above and as assigned to him from time-to-time by the Chief Executive
Officer of Company, and Employee will report to said Chief Executive Officer.

        Employee shall devote his best efforts and substantially all of his time
during business hours to advance the interests of the Company. He shall not
engage in business activity in competition with the Company.

2

--------------------------------------------------------------------------------

5.     Vacation. Employee shall be entitled to four weeks vacation during each
calendar year of this Agreement, commencing at the end of the first contract
year, during which the compensation provided in this Agreement shall be paid in
full. Employee shall make reasonable effort to spread his vacation time out to
the end that he does not take four weeks of vacation all at one time.

6.     Disability. In the event Employee becomes disabled (inability or
incapacity due to physical or mental illness or injury to perform his duties)
during the term of this Agreement, which renders him unable to perform his
duties, he shall be entitled to participate in the Company’s disability payment
plan in effect at the time of the disability.

7.     Tax Policy. Payments will be made to Employee to assure that he will not
pay more as a foreign company employee in income taxes than he would have paid
as a U.S. employee.

8.     Termination Of Employment. This Agreement shall be terminated as follows:

        (a)        In accordance with paragraph 2 above;

        (b)        Upon the death of Employee;

        (c)        By mutual agreement of the parties;

        (d)        Upon disability of Employee, when such disability renders
Employee unable to perform his duties for more than 90 continuous days;

        (e)        By the Company without giving any reason for termination, but
with the understanding that the compensation provided herein, except provision
of 401K, Defined Contribution Plan, life insurance, accidental death and
dismemberment, disability insurance and except items 3.(c) and (e) but including
the target annual incentive bonus, shall be paid or provided in full to Employee
in accordance with this Agreement, for the period of the remaining duration of
this Agreement. (To illustrate, for the purpose of clarity, the meaning of the
phrase “remaining duration”, the parties understand that it is possible that a
party may give notice of termination in accordance with paragraph 2 above,
thereby establishing a termination date, and later, termination might occur in
accordance with this paragraph 7(e), in which event payment of compensation may
be for a period of less than two years.) It is agreed that Company may set-off
against the compensation due to Employee under this subparagraph any items of
like compensation which Employee receives from other employment after the date
of termination.

3

--------------------------------------------------------------------------------

        (f)        By the Company for cause, which means that Employee has
failed to perform his duties after having received from the Company a written
notice that his duties are not being performed, which written notice shall
specify how performance is deficient, and Employee then fails to resume
performance promptly after receipt of notice and failure of performance is not
rectified. For cause also means conviction of a felony or engagement in illegal
conduct which is injurious to the Company, in either such case Company need not
allow Employee to rectify nonperformance. “Deficient” performance means
misfeasance or nonfeasance of duty which was intended to, or does, injure the
Company’s reputation or its business or relationships; willful and continued
failure of Employee to substantially perform his duties under this Agreement
(except by reason of physical or mental disability, which is dealt with in
paragraph 8(d) above); dishonesty in the performance of Employee’s duties and
material breach by Employee of the covenants contained in paragraph 4 above.

        (g)        Upon change in control of Company, as “change in control” is
defined in the so-called change in control agreement between Company and
Employee, a copy of which is attached hereto as Attachment A, and which will be
executed by the parties hereto when this Agreement is executed by them. In the
event of termination for this reason, Employee’s and Company’s rights with
respect to compensation and all other matters related to employment shall be as
specified in the change in control agreement, and not this Agreement.

        (h)        By Employee for Good Reason. For the purposes of this
Agreement “Good Reason” is defined to mean (i) a material reduction in
Employee’s responsibilities, authorities or duties; or (ii) failure of the
Company to pay to Employee any amount otherwise vested and due under this
Agreement or under any plan or policy of the Company, which failure is not cured
within five days from receipt by the Company of written notice from Employee
which specifies the details of the failure.

        In the event of termination of this Agreement for any of the reasons
specified above other than item (e) (termination by the Company without giving
any reason), Employee shall be entitled to be paid his base salary prorated for
the calendar year to the date of termination. All other benefits, if any,
following such termination shall be paid in accordance with the plans, policies
and practices of the Company which are in effect on the date of termination. As
to termination in accordance with item (e) above, Employee shall be paid in
accordance with that subparagraph.

4

--------------------------------------------------------------------------------

9.     Confidentiality. Employee agrees to keep all information acquired in
connection with his employment confidential, in accordance with the
confidentiality agreement which is attached to this Agreement, marked Attachment
B, to be executed by Employee when this Agreement is executed by him.

10.     Specific Performance. Employee understands that the obligations
undertaken by him as set forth in this Agreement are unique, and that Company
will likely have no adequate remedy at law in the event such obligations are
breached. Employee therefore confirms that Company has the right to seek
specific performance if Company feels such remedy is essential to protect the
rights of Company. Accordingly, in addition to any other remedies which Company
might have in law or equity, it shall have the right to have all obligations
specifically performed, and to obtain injunctive relief, preliminary or
otherwise, to secure performance. Employee agrees that the arbitration provision
below will not be used to assert dismissal of an action in court for injunctive
relief, and agrees that the availability of arbitration is not intended by the
parties to prevent Company from seeking specific performance and injunctive
relief.

11.     Arbitration. The Company and Employee will attempt to resolve any
disputes under this Agreement by negotiation. If any matter is not thereby
resolved, within 30 days after written notice by either party to the other, any
dispute or disagreement arising out of or relating to this Agreement, or the
breach of it, will be subject to exclusive, final and binding arbitration to be
conducted in Coeur d’ Alene, Idaho in accordance with the Labor Arbitration
Rules of Procedure of the American Arbitration Association and the laws of the
State of Idaho governing arbitration of disputes.

12.     Other Items. This Agreement shall not be amended or modified in any way
unless the amendment or modification is in writing, signed by the parties. There
shall be no oral modification of this Agreement. There shall be no implied
covenants. No provision of this Agreement shall be waived by conduct of the
parties or in any other way. This Agreement and its validity, interpretation,
construction and performance shall be governed by the laws of the State of
Idaho.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first written above.

CDE Chilean Mining Corp.



By  /s/ DENNIS E. WHEELER




/s/ RAYMOND THRELKELD
      Employee